Citation Nr: 0827789	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-00 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and social phobia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The veteran had active service from July 1966 to June 1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2004 rating decision that denied service 
connection for PTSD.  The veteran filed a notice of 
disagreement (NOD) in June 2005, and the RO issued a 
statement of the case (SOC) in November 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in January 2006.

In June 2006, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

In June 2007, the Board remanded this matter-recharacterized 
to include psychiatric disability other than PTSD-to the RO, 
via the Appeals Management Center (AMC), in Washington, D.C., 
for additional development.  After substantially complying 
with the requested action (as discussed below), the AMC 
continued the denial of the claim (as reflected in an April 
2008 supplemental SOC (SSOC), and returned this matter to the 
Board for  appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although the record reflects several conclusory 
assessments and diagnoses of PTSD, the weight of the 
competent, probative evidence establishes that the veteran 
does not meet the diagnostic criteria for PTSD.

3.  While the record reflect diagnoses of s psychiatric 
disability other than PTSD-to include schizophrenia, and 
social phobia-the medical record reflects that a psychiatric 
disability was not present in service or for many years 
thereafter, and there is no medical evidence or opinion even 
suggesting a nexus between any such disability and service.

4.  The only medical opinion to address the etiology of a 
diagnosed psychiatric disability other than PTSD indicates 
that the veteran's social phobia with associated panic 
attacks and high levels of anxiety preexisted, and was not 
aggravated by, service.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disability, to include PTSD, are not met.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her  possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a pre-rating February 2004 letter and a post-
rating July 2007 letter provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claim.  The February 2004 included a 
request for specific information regarding PTSD and an 
enclosed questionnaire requesting specific information 
regarding the veteran's claimed stressful in-service 
experiences.  Each letter also included a specific request 
that the veteran furnish pertinent evidence in his possession 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  The July 2007 letter also informed 
the veteran how disability ratings and effective dates are 
assigned, as well as the type of evidence that impacts those 
determinations

After issuance of each notice described above, and 
opportunity for the veteran to respond, the April 2008 SSOC 
reflects readjudication of the claim.  Hence, while some 
notice was provided to the veteran after the June 2004 
initial adjudication of the claim, the veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent objective 
evidence associated with the claims file consists of the 
veteran's service medical records, service personnel records, 
post-service private medical records, VA outpatient treatment 
(VAOPT) records and reports of VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements submitted by the veteran and by 
his representative, on his behalf, as well as an August 2005 
statement of a fellow serviceman.  The Board also finds that 
no further RO action prior to appellate consideration of the 
claim is warranted.

As regards the March 2008 VA examination conducted pursuant 
to the Board's June 2007 remand, the Board notes that, while 
the Board instructed that the examination was to be conducted 
by a physician (M.D.), this examination was, in fact, 
performed by a licensed psychologist with a PhD.  In the July 
2008 informal hearing presentation, the veteran's 
representative, citing Stegall v. West, 11 Vet. App. 268, 271 
(1998), requested a remand, asserting that this constituted a 
failure to comply with the Board's June 2007 remand 
instructions.  However, the March 2008 examination report was 
also signed by a physician (M.D.), whose name appears at the 
conclusion of the report, and whose signature acknowledging 
receipt of the report appears to reflect concurrence with the 
psychologist's conclusions.  The Board therefore finds that 
VA has substantially complied with the June 2007 remand 
directives, and that no further action in this regard is 
required.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, where 
there is substantial compliance with Board's remand 
instructions).

The veteran's representative also requested remand because 
the AMC only considered PTSD and not the other psychiatric 
disabilities noted by the Board in its June 2007 remand.  
However, the AMC's April 2008 SSOC correctly characterized 
the issue on appeal to include psychiatric disabilities other 
than PTSD, and addressed these other disabilities in the 
reasons and bases section of the SSOC, concluding that no 
nexus has been established between an acquired psychiatric 
disability and military service, and that no psychosis had 
manifested to a compensable degree within one year from 
discharge.  Accordingly, on  these facts, remand of this 
matter to the RO is unnecessary.  .

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2007).

In his written statements and his Board hearing testimony, 
the veteran claimed that he has PTSD as a result of the 
following experiences in Vietnam: driving a jeep through the 
streets of Nha Trang at night; coming under fire during the 
Tet offensive; flying as a courier in airplanes; and training 
to use an M-14 rifle.

As indicated above, the first requirement for service 
connection for PTSD is a valid medical diagnosis of the 
condition.  Diagnoses of PTSD must be rendered in accordance 
with the diagnostic criteria for the condition set forth in 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV). See 38 C.F.R. § 4.125 (indicating that VA has adopted 
the nomenclature of the DSM-IV) (2007).

Review of the record in this case reveals that, while some 
health care professionals indicated that the veteran had 
PTSD, most indicated that he did not have PTSD or did not 
diagnose this disability.

York Hospital treatment records from March to April 1981 
reflect that the veteran was admitted to the hospital based 
on his bizarre behavior and discharged with a diagnosis of 
paranoid schizophrenia and alcohol abuse.  January 1984 to 
March 2004 treatment records from the Babylon, Long Island 
Vet Center contain detailed notes of conversations with the 
veteran regarding his history and symptoms but do not contain 
a diagnosis of PTSD.  Two VAOPT notes, dated in April and May 
2004, consisting of a brief recitation of presenting problem 
and psychiatric history, followed by a mental status 
examination "check the box" form, contain diagnoses of 
PTSD, psychosis not otherwise specified, and chronic PTSD, 
without indicating the general basis for each diagnosis or a 
specific incident or incident on which it was based.  A May 
2004 VAOPT note patient medical history (PMH) includes PTSD.  
However,  s reflected  in April and June 2004 VAOPT notes, a 
VA attending psychiatrist indicated that there were no 
symptoms or signs suggestive of psychosis or cognitive 
defects, did not diagnose PTSD, and noted symptoms of anxiety 
reaction, depression, obsession, and simple phobia.

In a June 2004 VA examination report, a VA physician, after 
reviewing the claims file and examining the veteran, noted 
the veteran's claimed stressors of flying on cargo planes and 
being at a base that was fired upon during the Tet offensive, 
and concluded that the veteran did not meet the DSM-IV 
criteria for PTSD.  The examiner diagnosed social phobia, 
with associated panic attacks and high general levels of 
anxiety.  A June 2004 VA examination report (prepared in 
connection with the veteran's claim for nonservice-connected 
pension benefits that was subsequently granted) contains a 
diagnosis of anxiety disorder.  A September 2005 PTSD 
screening was negative.  A September 2005 VA primary care 
outpatient treatment note reflects an assessment of PTSD with 
no indication of the basis for this assessment.  As  noted 
above, after reviewing the claims file and examining the 
veteran, the March 2008  VA examiner indicated that the prior 
diagnoses of PTSD were not supported by the veteran's 
symptoms, and diagnosed social phobia with associated panic 
attacks and high levels of anxiety. 

Thus, the only assessments and diagnoses of PTSD were not 
based on the veteran's claimed stressors and did not indicate 
the reasons for the conclusion that the veteran had PTSD.  By  
contrast, the two VA examiners specifically indicated that 
the veteran does not have PTSD, with the June 2004 VA 
examiner specifically referring to the DSM-IV criteria and 
the March 2008 VA examiner discussing the prior diagnoses of 
PTSD, and each examiner explained the reasons for this 
conclusion in light of the veteran's medical history and 
claimed stressors.  Moreover, the VA attending psychiatrist 
explained the reasons for his conclusions, which did not 
include a diagnosis of PTSD, in the April and June 2004 VAOPT 
notes.  

Under these circumstances, the Board finds that the medical 
opinions that concluded that the veteran does not have PTSD 
are entitled to greater weight than the conclusory 
assessments and diagnoses of PTSD.  See Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994) (greater weight may be placed on 
one physician's than another's depending on factors such as 
the reasoning employed by the physicians and whether or not 
(and the extent to which) they reviewed prior clinical 
records and other evidence); Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (factors for assessing the probative value 
of a medical opinion include the physician's access to the 
claims file and the thoroughness and detail of the opinion); 
Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the physician to provide a basis for his opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits); Miller v. West, 11 Vet. App. 
345, 348 (1998) (a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record).

As the preponderance of the competent evidence establishes 
that the first criterion for service connection for PTSD-a  
medical diagnosis of the condition-has not been met, service 
connection for PTSD cannot be established, and the Board need 
not address the remaining criteria for service connection for 
PTSD.  See 38 C.F.R. § 3.304(f) (2007).  

The Board further notes that, while the record reflects 
diagnoses of a psychiatric disability other than PTSD-to 
include schizophrenia and social phobia-there simply is no 
competent evidence of a nexus between any such disability and 
service.  

There is a single notation in the service medical records 
indicating that the veteran was seen for a psychiatric 
consultation, and that a certificate was written and sent to 
his unit.  However, the June 1968 separation examination 
report reflects that the psychiatric examination was normal.  
Thus, there is no evidence of a psychiatric disability in 
service.

Moreover, the first evidence of a psychiatric disability is 
reflected in the above-noted March to April 1981 York 
Hospital records, which include diagnoses of paranoid 
schizophrenia and alcohol abuse.  While the March 2008 VA 
examiner conclusion that the diagnosis of schizophrenia, was 
erroneous, even if true, the first diagnosis was 19 years 
after service, and, thus, well outside the presumptive period 
for a psychosis.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§  3.307, 3.309 (2008).  The Board 
points out that the passage of many years between discharge 
from active service and documentation of a claimed disability 
is a factor that weighs against any claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) 

It is also significant to note that none of the above-
discussed evidence containing diagnoses of psychiatric 
disabilities includes any comment even suggesting that any 
such disability is related to the veteran's service, and 
neither the veteran nor his representative has presented or 
identified any such existing medical evidence or opinion.  

Towards the end of the June 2006 Board hearing, the veteran's 
representative argued that, based on the veteran's statements 
to Vet Center and VA personnel, as well as his hearing 
testimony, he may have had a pre-existing psychological 
deficiency was aggravated by service.  See Transcript, pp. 
18-19.  However, there simply is no competent evidence to 
support any such assertion. 

In this regard, the Board notes that every person employed in 
the active military, naval, or air service shall be taken to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111 (West 2002 & Supp. 2007).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003). The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  See also 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

In this case, no defects were noted in the April 1966 pre-
induction examination report, and the veteran is therefore 
presumed to have been in sound condition when he entered 
service.  

However the statements of the veteran, including during the 
Board hearing and to the March 2008 VA examiner, indicate 
that he had psychiatric difficulties prior to service that 
resulted in truancy, expulsion from school, and other 
problems.  See, e.g., Hearing transcript, pp. 3-4.  

Moreover, the only opinion to address as to the whether the 
veteran had a psychiatric disability that preexisted service 
and whether such disability was aggravated by service is that 
of the March 2008 VA examiner, who as noted, reviewed the 
claims file and examined the veteran, and diagnosed social 
phobia with associated panic attacks and high general levels 
of anxiety.  The examiner concluded that the veteran's social 
phobia and panic attacks were present prior to service and 
were not likely caused or permanently aggravated by his 
military service.  The examiner based this conclusion on the 
fact that the veteran indicated that he had worked at a 
variety of jobs after service but had spent five months 
sequestered at home prior to service (thus indicating that 
his psychiatric condition was no worse after service than it 
had been before service).  Therefore, as the March 2008 VA 
examiner explained the reasons for his conclusion in light of 
the evidence of record including the veteran's statements to 
him during the examination, his opinion is entitled to 
substantial weight.  See Gabrielson, 7 Vet. App. at 40; 
Prejean, 13 Vet. App. at  448-49.  Moreover,  no contrary 
opinion  on this point has been presented or identified.  

The Board therefore finds that there is clear and 
unmistakable evidence that the veteran's social phobia with 
associated panic attacks and high levels of anxiety 
preexisted service and were not aggravated thereby, thus 
rebutting the presumption of sound condition with regard to 
this disability, and indicating that it is not related to 
service.

The Board also notes that the veteran was diagnosed with 
alcohol abuse in the March to April 1981 York hospital 
records, and alcohol abuse was also indicated in the Vet 
Center records.  In addition, the March 2008 VA examiner 
indicated that the veteran's alcohol dependence was at least 
as likely as not the result of service, in particular 
constant enforced contact with other service members, and 
represented an attempt to medicate his heightened anxiety.  
However, the veteran stated to the June 2004 and March 2008 
VA examiners that he stopped drinking in 1983 or 1984, and 
the March 2008 VA examiner diagnosed alcohol dependence in 
sustained remission.  Thus, to the extent that secondary 
service connection may be granted for disabilities resulting 
from alcohol abuse or dependence (see Allen v. Principi, 237 
F.3d 1368, 1376 (Fed. Cir. 2001), there is no evidence that, 
at any time since he filed his claim), the veteran has had a 
disability due to alcohol dependence that was caused by 
service, and there is therefore no basis for a grant of 
service connection on this basis.  See McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007) (the requirement of the 
existence of a current disability is satisfied when a veteran 
has a disability at the time he files his claim for service 
connection or during the pendency of that claim).

As a final point, the Board notes that, in addition to the 
medical evidence, in adjudicating this claim, the Board has 
considered the assertions of the veteran, his representative, 
and a fellow serviceman who wrote in an August 2005 letter 
about the veteran's stressful Vietnam experiences and 
concluded that his social anxiety and panic attacks are 
related to these experiences.  However, none of this evidence 
provides a basis for allowance of the claim.  As none of the 
above mentioned individuals is  shown to be other than a 
layperson without the appropriate medical training and 
expertise, none is competent to render a probative opinion on 
a medical matter, such as whether the veteran's symptoms meet 
the diagnostic criteria for PTSD in accordance with DSM- IV 
or whether any acquired psychiatric other than PTSD is 
medically related to service.   See, e.g., Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

For the foregoing reasons, the claim for service connection 
for an acquired psychiatric disability, to include PTSD and 
social phobia, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disability, to 
include PTSD and social phobia, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


